Since the record supports the Supreme Court’s finding that the defendant did not receive the requisite written notice of the alleged defective condition, and there was no evidence that the defendant affirmatively created the condition, summary judgment was properly awarded in favor of the defendant (see, *512Village Law § 6-628; Mollahan v Village of Port Washington N., 153 AD2d 881; Conlon v Village of Pleasantville, 146 AD2d 736; Parella v Levin, 111 AD2d 750). Rosenblatt, J. P., Miller, Ritter and Sullivan, JJ., concur.